Citation Nr: 1224746	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.  The Veteran also had several periods of active duty for training (ACDUTRA) to include from January 7 to January 11, 2002 and from February 1 to February 17, 2002.  The latter period of ACDUTRA included service in Nicaragua. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by which the RO, in pertinent part, denied service connection for hepatitis C. 

In December 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge, which was held at the RO.  A transcript of the hearing is of record. 

In October 2010, the Board remanded the issue of entitlement to service connection for hepatitis C to the RO for further development of the evidence, which has been accomplished as directed, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

A current hepatitis C diagnosis is not shown.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in May 2006.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and private medical records.  The Veteran provided several written statements of his own and others.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded a VA medical examination in October 2010 in furtherance of his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination and opinion obtained are adequate.  The examiner obtained a history from the Veteran, examined him, and reviewed the available pertinent records in the claims file after which he wrote an addendum to the examination report in November 2010.  The Veteran failed to undergo blood studies that were requested in conjunction with the October 2010 examination.  The Board finds that an additional medical examination need not be provided as argued by the Veteran's representative in May 2012.  The Veteran has been afforded a VA medical examination as required by VCAA.  That the Veteran has failed to cooperate does not detract from the fact that VA has fulfilled its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a veteran desires help with his claim, he must cooperate with VA's efforts to assist him).  The Board observes that neither the Veteran nor his representative has provided no explanation as to why he did not undergo the required blood work.  

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran's representative argues that there are outstanding private medical records that must be obtained, as the October 2010 VA examination report indicates that the Veteran was receiving regular annual testing in connection with his history of hepatitis C.  In an October 2010 letter, however, the RO asked the Veteran to identify private medical care providers who treated him for hepatitis C from June 2006 to the present.  The Veteran did not respond to the letter.  In the absence of a response from the Veteran, the Board cannot conclude that there are outstanding medical records that must be obtained.  In any event, the Board cannot assist in obtaining private medical records if they are not identified by the Veteran.  38 C.F.R. § 3.159(c)(3) (a claimant must provide enough information to identify and locate records).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The Veteran contends that he has hepatitis C that he contracted in service.  The service treatment records do not show a diagnosis of hepatitis C.  The Board notes that the service treatment records do not reflect surgeries or blood transfusions in service or other injuries or activities that would have exposed the Veteran to contaminated blood.

In a written statement dated in July 2005 and in his December 2008 hearing testimony, the Veteran argued that during a period of period of ACDUTRA in January 2002, he took a combat life savers course during which he received training administering IVs.  During training, the trainees were taking turns administering IVs to each other, and the Veteran has asserted that during training he was poked with needles several times and that during one attempt at removing an IV, blood from the needle splattered onto his hand.

Elevated liver function tests in August 2002 and a hepatitis profile confirmed that the Veteran was positive for hepatitis C.  Later that year and in 2003, the Veteran was treated for hepatitis C.  In October 2003, the Veteran's hepatitis C was said to be stable, and in December 2003, the virus was undetectable.

In an October 2004 report, Albert P. Colburn, Physician's Assistant Certified (APC, PAC) indicated that the Veteran incurred hepatitis C during a National Guard deployment.  He further stated that as of March 2004, the viral load was undetectable.

In November 2004, PVP, M.D., a specialist, wrote that according to the Veteran's last blood test in July 2004, his viral load was undetectable.  Dr. PVP further noted that the Veteran's hepatitis C viral load had to be checked every six months.  

A February 2005 private treatment note indicated that the Veteran's hepatitis C was in remission.  

In April 2006, KB, M.D., a physician practicing family medicine, apparently reviewed the Veteran's medical records and opined that hepatitis C was secondary to probable exposure while on active duty.  Dr. KB indicated that the Veteran reported three possible modes of infection: during a January 2002 life savers course while practicing IV administration without clean needles, during a January 2002 vaccination for deployment in Nicaragua because at least one medical specialist was reprimanded for not changing needles and syringes between injections, and from 1965 to 1969 when the Veteran reported unprotected sexual encounters at ports around the world.  Dr. KB opined that the Veteran's hepatitis C was caused by exposure in service.  In June 2006, Dr. KB explained that the Veteran was not her patient for ongoing care and that he simply asked that she review his records and provide an opinion regarding the origins of his hepatitis C.

The Veteran submitted evidence that he was the ship's barber during his period of active duty.  

The Veteran submitted a September 2007 written statement from AMR who overheard that the same syringe was being used on multiple soldiers during vaccinations prior to deployment in Nicaragua.  A December 2002 letter from MS revealed that she actually witnessed one syringe being used on several soldiers during vaccinations prior to the Nicaragua deployment.

In December 2008, APC, PAC wrote that the Veteran acquired hepatitis C during a National Guard deployment due to vaccination with a contaminated needle.  It was indicated that the Veteran the Veteran had been treated by Dr. Podila for hepatitis and that his viral load was currently undetectable since his therapy was completed.  It was noted that he was required to have blood work to monitor the status of his viral load every six months.  

In October 2010, the Veteran was afforded a VA medical examination.  The examiner noted that hepatitis C treatment resulted in remission.  The Veteran reported symptoms of fatigue and malaise.  The examiner noted that because of increased fatigue, the Veteran had been evaluated by his family physician , Dr. Colburn and found to have active hepatitis C.  In 2003, he underwent treatment which continued for one year and resulted in remission.  It was indicated that he had been checked yearly and his tests had been negative.  The Veteran reported that he felt that he was probably exposed to hepatitis C while in the National Guard on duty in January 2002 when he was exposed to unclean needle by a careless corpsman who used the same syringe on 10 soldiers.  The Veteran, however, did not perform the ordered blood studies for hepatic function and hepatitis C activity.  The examiner diagnosed hepatitis C activity not determined because the Veteran did not report for appropriate studies as requested.  The examiner asserted that there was no evidence that the Veteran had hepatitis C, that there was no evidence that he was exposed to a carrier or active case of hepatitis C, or that the Veteran received an injection with a contaminated needle.

In a November 2010 addendum to the October 2010 examination report, the examiner indicated that he reviewed the claims file, which had not previously been provided, and that there was no record of exposure to hepatitis C during active duty.  As such, his findings contained in the October 2010 examination report remained unchanged.

Discussion

At the outset, the Board notes that it must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The evidence unequivocally reflects that the Veteran had hepatitis C, which was identified in the summer of 2002.  He was treated however, and the treatment appears to have been successful.  The most current evidence is that which is contained in the October 2010 VA examination report and November 2010 addendum.  These reports reflect that there is no evidence that the Veteran currently has hepatitis C and are consistent with other private medical records and statements in the record.

A current disability is a necessary, if not sufficient, condition for the granting of service connection.  See Gilpin, supra; Brammer, supra.  Because no present disability is shown, service connection for hepatitis C must be denied.  Id.; 38 C.F.R. § 3.303.

The Board recognizes the Veteran's argument that he has hepatitis C that is related to service.  The Board, however, does not find the Veteran's assertions in this regard credible.  As a lay person, the Veteran is not professionally qualified to determine the etiology of hepatitis C or, indeed, whether he actually still has the disease or whether it was present when he filed his claim for service connection in May 2006.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board further finds that the October 2004 and December 2008 written statements of APC, PA-C as well as the April 2006 report of Dr. KB do not provide evidence in support of the claim as both statements indicate that while there was a history of hepatitis C, it was concluded that there is no current diagnosis of hepatitis C based on evidence showing that the virus was undetectable and no treatment was indicated.  The November 2004 statement of PVP, M.D. also noted that the viral load is undetectable and does not indicate a current diagnosis of hepatitis C.  The October VA medical opinion included a discussion of the medical history indicating that the Veteran had received treatment for hepatitis C which resulted in an undetectable viral load as confirmed by the statements of the private physicians.  The April 2006 statement of KB, M.D. is not probative as it indicates that the Veteran was not her patient for ongoing care and the statement does not address the fact that the other treating physicians had determined that there was no detectable virus.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citingOwens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  

In sum, the weight of the competent, probative and credible evidence does not show a present disability.  As such the preponderance of the evidence is against the claim, and service connection for hepatitis C is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra; see also 38 C.F.R. § 3.303; Gilpin, supra; Brammer, supra.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


